Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on May 6, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on May 6, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Election/Restrictions
4.	Claims 1-5, 8-17, and 20 are allowable. The restriction requirement between species A-C, as set forth in the Office action mailed on April 6, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
Specifically, the restriction requirement of species A-C is withdrawn.  Claims 6-7 and 18-19, directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
5.	Authorization for this examiner’s amendment was given in an interview with Patrick Muir on August 6, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:

Change Claim 1 to:

1. (Currently Amended) A method of manufacturing a semiconductor device, the method comprising:

forming a device isolation layer from which an upper portion of the first sub-active pattern and an upper portion of the second sub-active pattern protrude such that the upper portions of the first and second sub-active patterns are exposed, the device isolation layer including a first portion in the gap between the first and second sub-active patterns;
forming first and second sacrificial patterns crossing the first and second sub-active patterns, respectively;
forming a spacer layer covering a top surface of the substrate and the first and second sacrificial patterns to form at least a first fin spacer, and gate spacers, the first fin spacer and second fin spacer being formed on and contacting a sidewall of the upper portion of the first sub-active pattern and a sidewall of the upper portion of the second sub-active pattern, respectively, the first and second fin spacers each extending in the first direction to have corresponding portions formed directly above the first portion of the device isolation layer formed in the gap between the first and second sub-active patterns; and
replacing the first and second sacrificial patterns with first and second gate electrodes.

Change Claim 3 to:
3. (Currently Amended) The method of claim 1, wherein the forming of the first and second fin spacers comprises:
forming the spacer layer to cover the entire top surface of the substrate; and
anisotropically etching the spacer layer.


	Line 1 change “wherein gate” to “wherein the gate”

Claim 8,
	Line 17 change “gap region” to “gap
	Line 19 change “gap region” to “gap

Claim 14,
	Line 3 change “gap region” to “gap

Change Claim 15 to:
15. (Currently Amended) A method of manufacturing a semiconductor device, the method comprising:
	forming a first fin-type active pattern and a second fin-type active pattern on a substrate, the first and second fin-type active patterns extending in a first direction and spaced apart from each other in the first direction;
forming a device isolation layer from which an upper portion of the first fin-type active pattern and an upper portion of the second fin-type active pattern protrude such that the upper portions of the first and second fin-type active patterns are exposed;
forming first, and third sacrificial patterns crossing the first and second fin-type active patterns, respectively;
replacing the third sacrificial pattern with an isolation structure contacting the device isolation layer, wherein the isolation structure is insulative; and
 after forming the isolation structure,
wherein with respect to a vertical cross section taken along the first direction, the isolation structure has a top surface at a location directly above a center of the device isolation layer at least as high as top surfaces of the first and second gate electrodes.

Claim 18,
	Line 4 change “recess regions” to “recessed regions”

Allowable Subject Matter
6.	Claims 1-20 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “forming a spacer layer covering a top surface of the substrate and the first and second sacrificial patterns to form at least a first fin spacer, a second fin spacer and gate spacers, the first fin spacer and second fin spacer being formed on and contacting a sidewall of the upper portion of the first sub-active pattern and a sidewall of the upper portion of the second sub-active pattern, respectively, the first and second fin spacers each extending in the first direction to have corresponding portions formed directly above the first portion of the device isolation layer formed in the gap between the first and second sub-active patterns” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.
Claim 8, “forming isolation spacers on the first and second sidewalls of the third sacrificial pattern; selectively removing the third sacrificial pattern to form a gap between the isolation spacers; forming an isolation pattern completely filling the gap, wherein the isolation pattern is insulative; and replacing the first and second sacrificial patterns with first and second gate electrodes” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 8 incorporate allowable subject matter.

Claim 15, “forming first, second and third sacrificial patterns crossing the first and second fin-type active patterns, respectively; replacing the third sacrificial pattern with an isolation structure contacting the device isolation layer, wherein the isolation structure is insulative; and replacing the first and second sacrificial patterns with first and second gate electrodes after forming the isolation structure, wherein with respect to a vertical cross section taken along the first direction, the isolation structure has a top surface at a location directly above a center of the device isolation layer at least as high as top surfaces of the first and second gate electrodes” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 15 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; the most pertinent figure is cited with respect to the claimed invention(s):
20160225762 (Fig. 8A), 8765546 (Fig. 9), 20130285155 (Fig. 3B)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818